Citation Nr: 0931106	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury as secondary to service-connected hearing loss.

3.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as noncompensably disabling prior to December 
9, 2008, and 10 percent disabling from December 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
October 1970.  He served in the Republic of Vietnam from 
October 28, 1969 to October 27, 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing held in Nashville, Tennessee in July 
2005.  A transcript of that hearing is of record.  

The Board notes that although the Veteran submitted 
additional evidence in June 2009 subsequent to the final 
consideration of his claim by the RO, the Veteran's 
representative, in a July 2009 post-remand brief, 
specifically waived his right to have this additional 
evidence considered initially by the RO.  See 38 C.F.R. 
§ 20.1304.  

(Consideration of the appellant's claims of service 
connection for PTSD and an increased rating for service-
connected bilateral hearing loss is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The Veteran's back injury was not caused by his service-
connected bilateral hearing loss.


CONCLUSION OF LAW

The Veteran does not have residuals of a back injury 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in October 2003, May 2005, 
October 2005, and September 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, any timing errors have 
been cured in the process of the previous remand and RO 
subsequent actions.  Id.)  While the notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), because the Veteran's claim will be 
denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what was required to 
substantiate his claim for service connection secondary to a 
service-connected disability, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA records, and provided an 
examination in furtherance of his claim.  Lastly, the Board 
notes that a VA examination with respect to the issue on 
appeal was obtained in August 2008.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
obtained in this case is sufficient, as it was predicated on 
consideration of the VA and private medical records in the 
Veteran's claims file, considered all of the pertinent 
evidence of record, and was supported by a thorough 
explanation based on the examiner's expertise and experience.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Overall, the Board finds that VA has satisfied its duty 
to notify and its duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Veteran sustained a back injury in a March 1971 post-
service work accident.  He contends that this March 1971 
industrial accident was due to his service-connected 
bilateral hearing loss.  Specifically, the Veteran alleges 
that he was struck from behind by a forklift because he was 
unable to hear the approaching forklift.

The record contains a January 1974 letter from J.G., M.D. 
noting that the Veteran sustained an injury to the muscles 
and ligaments of the back when he was struck by a forklift at 
the Coca-Cola Bottling company in March 1971.  Dr. G. noted 
that the forklift struck the Veteran in the back, knocking 
him down, and then hit him a second time injuring his lower 
back, pelvis and hip area.

The Veteran was afforded a VA spine examination in August 
2008.  The 2008 VA examiner, A.B., M.D., diagnosed the 
Veteran with chronic sprain of the lumbar spine, and opined 
that the Veteran's current low back condition, which resulted 
from the industrial accident, was not caused by hearing loss 
incurred in service.  Dr. B. noted that the Veteran developed 
hearing loss at 4000 and 5000 Hz while on active duty, and a 
February 1971 VA audiological examination showed normal 
hearing thresholds at 250, 500, 1000 and 2000 Hz with 
abnormal thresholds at 4000, and 8000 Hz.  Based on this 
information, the examiner explained that the nature of the 
Veteran's hearing loss at the time of the industrial accident 
(March 1971) was such that it would not be expected to 
significantly impair his day-to-day functioning.  He reasoned 
that although it was true that the Veteran had documented 
hearing loss at 4000 Hz and 8000 Hz, he had normal hearing at 
the frequencies most important for normal performance.  Dr. 
B. noted that in his experience as a military physician and 
primary care physician, hearing loss at the high frequencies 
present at the time of the Veteran's industrial injury do not 
impair an individual's normal function.  As such, based on 
the above analysis, Dr. B. opined that it was less likely 
than not that the Veteran's level of hearing loss at the high 
frequencies present at the time of the industrial injury in 
any way prevented him from hearing warning beepers or other 
safety signals thus resulting in the industrial injury.

Subsequent to this August 2008 VA opinion, the Veteran 
submitted a lay statement from his brother, R.M., stating 
that he had witnessed the Veteran's March 1971 industrial 
accident.  R.M. stated that his brother's hearing loss 
directly led to the accident involving the forklift.  R.M. 
noted that the forklifts had no safety beepers, flashing 
lights, or back up horns, and overall, no visual or audible 
signal devices of any kind.  R.M. noted that the forklift 
which struck his brother was an electric forklift which made 
very little noise except for a slight whine or hum while 
moving about to load the trucks.  The Veteran's brother, R.M. 
stated that although the whine and hum sound of the forklift 
was easily distinguishable to him, his brother had trouble 
hearing the electric forklift and stated that he witnessed 
close calls on several occasions when the Veteran would step 
between the trucks while the electric forklift passed close 
by.  See May 2009 statement from R.M., the Veteran's brother.

The pertinent regulations state that a disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
this regard, the Board notes that there has been an amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the 2006 change amounts to a substantive change 
in the regulation.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  (In this case, the claim 
is one of direct causation, not of aggravation.)

The Board has taken into consideration the May 2009 lay 
statement provided by the Veteran's brother, R.M., stating 
that he witnessed the Veteran being struck by the forklift 
and believed that the accident was due to the Veteran's 
inability to hear the electric forklift.  Although the 
Veteran's brother is competent as a layperson to describe the 
events he witnessed, he is not competent to provide an 
opinion connecting the Veteran's industrial accident directly 
to his service-connected hearing loss, as he does not have 
the required specialized education, training and experience 
necessary to render a medical opinion as to etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  Therefore, the Board does not accord the May 
2009 lay statement as much probative weight with respect to 
the actual cause of the forklift accident as the August 2008 
VA opinion rendered by a medical professional.  

The August 2008 VA opinion was based on a review of all the 
medical evidence of record, and a thorough rationale was 
provided to support the examiner's conclusions.  In this 
case, the August 2008 VA examiner was able to review 
contemporaneous medical evidence concerning the severity of 
the Veteran's hearing loss at the time of the accident, and 
based his opinion on the Veteran's documented degree of 
hearing loss at the time of the accident.  Specifically, the 
record contains documentation of the severity of the 
Veteran's hearing loss very close to the time of the March 
1971 industrial accident.  The 2008 VA examiner reasoned that 
the February 1971 hearing evaluation (about a month before 
his industrial accident) showed normal hearing in all 
thresholds except for 4000 and 8000 Hz, and explained that 
based on his medical knowledge, and experience as a military 
physician, hearing loss in these high thresholds did not 
impair normal hearing function.  Although the examiner 
commented that the Veteran would have been able to hear 
warning signals on a forklift, there apparently were no such 
signals on the forklift that hit the Veteran.  (The absence 
of warning signals was specifically noted by the Veteran's 
brother.)  Nevertheless, the examiner's opinion was not so 
narrowly constructed that it should be read to mean the 
Veteran would have heard the forklift only if it had had 
warning signals.  The examiner specifically opined that, in 
1971, the Veteran's hearing was normal at the frequencies 
most important for normal performance.  The Veteran's 
impairment was such that it was considered by the examiner to 
have caused no impairment in normal function.  Speculation as 
to whether anyone with normal hearing would have in fact 
heard an electric forklift moving about in an industrial 
setting without warning signals is not necessary.  The 
examiner's opinion was to the effect that the Veteran's 
hearing acuity at that time allowed him normal function.  
Consequently, it may not be said that the forklift accident 
was caused by loss of hearing acuity.  Because of the 
examiner's expertise and experience in matters such as this, 
the Board gives greater evidentiary weight to this medical 
opinion.  As such, the Board finds that service connection 
for residuals of a back injury secondary to service-connected 
hearing loss is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


ORDER

Service connection for residuals of a back injury as 
secondary to service-connected hearing loss is denied.


REMAND

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the Veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
Veteran did not engage in combat with the enemy, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the Veteran's stressor(s) must be independently 
verified because the record does not document combat service.  
Specifically, personnel records show that the Veteran 
received the National Defense Service Medal, the Republic of 
Vietnam Campaign Medal with Device and two overseas bars, the 
Vietnam Service Medal, the Army Commendation Medal, and the 
Bronze Star medal; however, none of these medals denote 
combat participation per se, and further, the Veteran's 
military occupational specialty (MOS) was a storage 
specialist, which also does not denote combat.  The Veteran 
has described combat experiences, but no other evidence 
suggests or corroborates his having been in combat.

The Veteran claims to be suffering from PTSD as a result of 
his service in Vietnam. He contends that he has PTSD as a 
result of several stressors stemming from his duties as a 
storage specialist in Vietnam: (1) while conducting an ambush 
around December 1969, his M60 machine gun failed to fire 
because of a lack of a firing pin; (2) around February or 
March 1970, the Company Commander Jeep driver of 426A Company 
was killed after a "frag" was placed into the gas tank and 
the car exploded, and the Veteran saw the soldier get blown 
up; and (3) the Veteran sustained "grazed" wounds to his 
right arm, neck and left leg after a soldier in 426A Company, 
who was experiencing domestic problems, fired 20 rounds at 
his own unit.  At his January 2009 VA PTSD examination, the 
Veteran also stated that his sergeant tossed a defused 
"frag" grenade into his tent and that he feared for his 
life.
At his January 2009 VA PTSD examination, the Veteran also 
mentioned two specific post-service stressful events.  First, 
he noted that in 1971 he was involved in a work related 
accident where he was hit by a forklift and was so severely 
injured that he had not been able to work since the accident.  
The Veteran also described an incident where his wife and her 
boyfriend attempted to kill him by shooting a total of eight 
bullets into his truck and noted that they were charged in 
the incident.

The Appeals Management Center (AMC) contacted the National 
Personnel Records Center (NPRC) in an effort to verify the 
Veteran's stressor events that were capable of research by 
searching morning reports, operational reports and lessons 
learned statements.  The NPRC was asked to research the 
stressors noted above, including the December 1969 ambush, 
the February or March 1970 Jeep explosion where a fellow 
soldier was killed, as well as the incident where a soldier 
in the Veteran's unit fired 20 rounds at his unit.  The NPRC 
initially responded that only morning reports could be 
searched and that other histories, such as operational 
reports, unit histories, and lessons learned, might be 
searched through the center for unit records research.  NPRC, 
in response to a specific request for morning reports from 
January 13 to March 31, 1969, noted that the allegations had 
been investigated and morning reports from January 13, 1969 
through March 31, 1969 had been searched but that no results 
were found on the stressful experiences described by the 
Veteran.

Here, after examining the record, in particular, the research 
conducted by the NPRC, the Board finds that the Veteran's 
claim for service connection for PTSD must be remanded in 
order to properly research the Veteran's alleged stressors.  
Specifically, the Veteran provided dates for two of his 
stressful events-the December 1969 ambush, as well as the 
February or March 1970 Jeep explosion where a fellow soldier 
was killed.  However, despite the fact that these specific 
dates and a description of the events were provided to the 
NPRC, it is clear from examining the record that the NPRC 
only researched morning reports dated from January 13, 1969 
to March 31, 1969, a time period where no stressors mentioned 
by the Veteran occurred; and in fact, a time period when the 
Veteran was not even in Vietnam, even though he specifically 
noted that his stressors occurred while he was in Vietnam.  
Additionally, the AMC made no effort to follow up on NPRC's 
recommendation to search elsewhere for unit histories, 
operational reports, or the like.

In view of the foregoing, the Board finds that a remand is 
warranted to again attempt to corroborate in-service 
stressor(s) identified by the Veteran encompassing the time 
period during which the Veteran stated his stressors 
occurred-(December 1969 and February or March 1970).  If an 
in-service stressor is corroborated, the Veteran should be 
scheduled for a VA examination for the purpose of determining 
whether any verified in-service stressor is sufficient to 
support a diagnosis of PTSD.  Such examination must include 
psychological testing.  On remand, the AOJ should ensure that 
the proper dates of the Veteran's stressors are researched.  

As for the hearing loss claim, the Board notes the Court's 
recent holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning increased compensation claims and 
38 U.S.C. § 5103(a) notice requirements, and finds that 
further notification is necessary in order to comply with the 
court's holding in Vazquez.  With such claims, section 
5103(a) compliant notice must meet the following four-part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In the present case, the Veteran was sent a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter in October 2005, 
which informed him that evidence showing that his service-
connected bilateral hearing loss had increased in severity 
was necessary to substantiate the claim.  However, the 
Veteran has not been informed of the types of medical and lay 
evidence he could submit (such as employer statements, 
competent lay statements describing symptoms, etc.); nor has 
he been advised how a disability rating will be determined.  
More specifically, the Veteran must be notified that a 
disability rating will be determined by applying the rating 
schedule at 38 C.F.R., Part 4, and that ratings range from 0 
percent to as much as 100 percent, depending on the 
disability involved, based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Further, no notice was sent as to 
the specific diagnostic code and rating criteria pertinent to 
the rating of hearing loss, found at 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Based on the above discussion, the Board finds that 
additional development is required and will therefore remand 
this case in order to ensure that the Veteran receives the 
due process to which he is entitled.

For the reasons stated, this case is REMANDED for the 
following actions:

1. Send a new VCAA notice letter to the 
Veteran relative to the claims remaining 
on appeal.  The letter should contain all 
of the information required by Vazquez-
Flores, including, but not limited to, 
information with respect to the manner in 
which VA evaluates hearing disabilities 
(e.g., on the basis of controlled speech 
discrimination and/or audiometry tests) 
and notice that, in order to substantiate 
his claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his disability 
and the effect that worsening has on his 
employment and daily life.  Rating 
criteria for hearing loss should be 
included in the letter.  The Veteran 
should be given a reasonable opportunity 
to respond to the notice, and any new or 
additional (i.e., non-duplicative) 
evidence received should be associated 
with the claims file.

2.  The AOJ should take the steps 
necessary to attempt to corroborate the 
Veteran's in-service PTSD stressor(s).  
Specifically, the AOJ should contact the 
service department or all other 
appropriate agencies and ask for research 
of unit histories or other unit records, 
daily journals, operational reports, and 
casualty records for Company A 426th Sts 
Battalion, 101st Airborne Division, that 
might serve to independently verify the 
Veteran's alleged stressful experiences.  
(Morning reports should be searched as 
before, but with the correct dates in 
mind.)  All record searches should 
encompass the time period beginning about 
December 1, 1969 and ending March 31, 
1970, the range where the Veteran noted 
that his stressful events occurred.  If 
the search for corroborating information 
leads to negative results, this should be 
documented in the claims file.

3.  If corroborating information is 
located, the AOJ should schedule the 
Veteran for a VA psychiatric examination 
to determine the presence and etiology of 
PTSD.  The AOJ should identify to the 
examiner the stressor deemed verified by 
VA, and the examiner should be requested 
to identify the stressors that serve as 
the basis for any PTSD diagnosis.  If 
multiple stressors contribute to the 
diagnosis, it should be specifically 
noted whether any in-service stressor has 
had an effect on the development of PTSD.

4.  Thereafter, re-adjudicate the claims 
remaining on appeal.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative and 
afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


